Citation Nr: 0628760	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-07 234	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability due to service-
connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The veteran served on active duty from April 1958 to January 
1961, when he was discharged on account of physical 
disability arising from injuries to his left leg sustained in 
an automobile accident.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2004.  Following the completion of 
the Board's requested development, the RO continued the 
denial of a total disability rating for compensation based 
upon individual unemployability due to service-connected 
disability.  Therefore this issue has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for 
residuals of a fracture of the left tibia and fibula with 
arthralgia, rated as 30 percent disabling; osteomyelitis of 
the left leg, rated as 10 percent disabling; spinal canal 
stenosis from the L2-3 level, through the L4-5 level, rated 
as 20 percent disabling; degeneration of the posterior horn 
with instability of the right knee, rated as 10 percent 
disabling; residuals of a fracture of the right malleolus and 
left leg scar, both rated as 0 percent disabling.  The 
combined disability rating, including the bilateral factor, 
is 60 percent.  

2.  The veteran's service-connected disabilities alone do not 
render him unable to obtain or retain employment.


CONCLUSION OF LAW

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is rendered unemployable due to 
his service-connected disabilities.  He notes that his 
previous jobs required him to be on his feet and walking 
constantly and that due to his service-connected 
disabilities, he is now precluded from such activity.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the first three elements required by Pelegrini II in a 
letter pertinent to his claim for a total disability rating 
in June 2004.  He was advised of the fourth Pelegrini II 
element in a January 2006 letter.  VA provided the veteran 
with notice of the type of evidence necessary to establish an 
effective date for the benefit sought in a June 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although complete notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
Pelegrini II notice requirements with regard to the claim 
adjudicated herein by January 2006 and thereafter 
readjudicated the claim in a February 2006 rating decision.  
Since the preponderance of the evidence is against the claim, 
any questions as to the appropriate effective date to be 
assigned are moot and any defect involved in the timing of 
the Dingess notice is simply harmless error.  Accordingly, 
the Board considers VA's notice requirements to have been 
met.

The RO has provided the veteran with regulatory provisions 
pertaining to the award of a total disability rating based 
upon individual unemployability, as well as the substance of 
the regulation pertaining to the VA's duties to notify and 
assist in a Statement of the Case dated in February 2003.  

VA medical records, private medical records, Social Security 
records, and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran and his 
representative have presented multiple written statements in 
support of his claim.  All relevant records and contentions 
have been carefully reviewed.  The veteran does not contend 
that there are and the Board has not identified any further 
areas of inquiry pertinent to the issues resolved in this 
decision.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent 
disability, disabilities arising from common etiology or a 
single accident and disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etc., will 
be considered as one disability.  Alternatively, a total 
disability rating for compensation based on unemployability 
may be assigned to a veteran who is unable to secure and 
follow a substantially gainful occupation by reason of 
his/her service-connected disabilities.  The veteran's 
employment history, educational and vocational attainment as 
well as his particular physical disabilities are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

Initially, the Board concedes that the veteran is actually 
unemployed, as he has not worked in over eight years, and he 
has been adjudicated as unemployable by the Social Security 
Administration since 1988.  His employment background 
includes work as a machinist.  His educational background 
includes some high school and subsequently having obtained a 
GED.  

The question before the Board is whether the veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the veteran was concerned solely with whether he 
could work in light of all his disabilities, both service-
connected and nonservice-connected.  

The veteran has been awarded service connection for residuals 
of a fracture of the left tibia and fibula with arthralgia, 
rated as 30 percent disabling; osteomyelitis of the left leg, 
rated as 10 percent disabling; spinal canal stenosis from the 
L2-3 level, through the L4-5 level, rated as 20 percent 
disabling; degeneration of the posterior horn with 
instability of the right knee, rated as 10 percent disabling; 
residuals of a fracture of the right malleolus and left leg 
scar, both rated as 0 percent disabling.  The combined 
disability rating, including the bilateral factor, is 
60 percent.  These orthopedic disabilities all stem, directly 
and secondarily from an automobile accident in service, when 
he injured his left leg.  Service connection for the 
lumbosacral spine disability and the right knee was awarded 
later, on the basis that these disabilities were proximately 
caused by the service-connected disabilities.

In addition to his service-connected disabilities, the 
veteran has significant nonservice-connected disabilities, 
however.  Review of his medical records reflects that he has 
cervical spine disability, a right shoulder disability, 
gastro esophageal reflux, optic disc drusen in both eyes 
leading to reduced visual fields, a pituitary adenoma, and 
some heart problems as well.  Review of his employment 
history reveals that he injured his shoulder and cervical 
spine on his last job as a machinist and that he had to leave 
the job on account of these disabilities.  

As set forth above, governing regulation provides that 
multiple disabilities affecting the same body system, which 
combine to a total combined rating of 60 percent may be 
considered as a single disability for purposes of meeting the 
schedular requirements for a total disability rating.  
Likewise, disabilities resulting from a common etiology or 
single accident may be considered as a single disability for 
purposes of meeting the schedular requirements for a total 
disability rating.  The regulation further provides that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in the regulation are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  [emphasis 
added]  38 C.F.R. § 4.16(a).  

In this case, none of the medical evidence of record supports 
the veteran's contention that he is rendered unemployable 
solely due to his service-connected disabilities.  Rather the 
medical opinions are to the effect that a combination of 
service-connected disabilities and nonservice-connected 
disabilities prevent him from retaining his previous 
employment as a machinist.  The Social Security decision 
reflects that both service and nonservice-connected 
disabilities in addition to national economic conditions 
which were unfavorable to any kind of job which the veteran 
might have been prepared to perform were the basis for that 
agency's finding of unemployability.  

At the behest of the Board's June 2004 remand, the RO 
obtained a medical examination of the veteran along with an 
opinion as to his employability in August 2004.  Following a 
clinical examination, the examiner concluded that the veteran 
was not likely to be able to do any physically demanding 
work, but that he was as likely as not able to do non-
physically demanding work if he would be able to obtain such 
employment.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that he is rendered unemployable solely by his 
service-connected lower-extremity orthopedic disabilities.  
However, since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
extent of his service-connected impairment.  Espiritu.  In 
this regard we note not only the conclusion of the August 
2004 VA examiner, that the veteran should be able to perform 
some types of non-physically demanding work, but was also 
note that the veteran was able to work and function as a 
machinist for many years despite his service-connected lumbar 
spine disability and lower extremity disabilities.  It was 
only when he suffered a workplace injury which affected his 
cervical spine and shoulder that he was no longer able to 
function effectively as a machinist.  

The veteran's representative notes that the Social Security 
judge focused on the effects of the veteran's chronic left 
leg osteomyelitis in the 1990 decision awarding Social 
Security Disability benefits, holding that because the 
veteran's osteomyelitis had worsened, he was precluded from 
having surgery on his back which could have possibly allowed 
him to return to work.  However, the Board observes that 
since 1990, when the Social Security decision was rendered, 
the veteran's osteomyelitis has been successfully treated to 
the point where the VA examiner in 2004 noted he had not had 
any episodes of osteomyelitis for several years.  
Additionally, the veteran has in fact undergone surgery upon 
several occasions during this remission in the osteomyelitis 
infection.  In 1996, he in fact underwent a lumbar 
laminectomy for relief of some of his low back symptomatology 
and in December 2005, he underwent a microlaryngoscopy under 
general anesthesia.  Following the observance of appropriate 
due process procedures, to reflect this improvement in the 
osteomyelitis, the VA reduced the disability rating assigned 
to the disability effective in December 2002.

Thus, a grant of a total disability rating based upon 
individual unemployability is not warranted because the 
veteran's service connected disabilities alone are not shown 
to prevent him from obtaining and retaining a substantially 
gainful occupation.  The Board recognizes that the veteran's 
service-connected disabilities are significant and, because 
of their severity, have been rated as 60 percent disabling, 
combined.  In this case, because the veteran's service-
connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit.

ORDER

A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability is denied.

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


